DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the submitted drawings are too low-resolution to be viewed clearly. Specifically, the text in Figs. 1 and 4-8, and the structure in Figs. 1-2 are difficult to understand due to poor image quality. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  
In Claim 12, “wherein the ear-vise is configured to apply pressure to tissue of the ear and pulsating arteries of the ear inflate and deflate under confining pressure causing a plurality of pulsatile changes in a measured parameter of the tissue of the ear” should read “wherein the ear-vise is configured to apply confining pressure to tissue of the ear such that pulsating arteries of the ear inflate and deflate under the confining pressure causing a plurality of pulsatile changes in a measured parameter of the tissue of the ear”. This should be done to avoid any potential rejections under 35 U.S.C. § 101, Section 33(a) of the America Invents Act as being directed to or encompassing a human organism, and also void rejections for indefiniteness. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application does not include any claim limitations that use the word “means” or “step”. Accordingly, no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the ear-vise is configured to apply pressure to tissue of the ear and pulsating arteries of the ear inflate and deflate under confining pressure causing a plurality of pulsatile changes in a measured parameter of the tissue of the ear”. It is unclear if the confining pressure recited in this claim is the same as the pressure applied by the ear-vise, or a different pressure. For the purposes of substantive examination, it is assumed that these are the same pressures, and the examiner is interpreting this limitation as “wherein the ear-vise is configured to apply confining pressure to tissue of the ear such that pulsating arteries of the ear inflate and deflate under the confining pressure causing a plurality of pulsatile changes in a measured parameter of the tissue of the ear”.
Claim 13 recites the limitation “wherein the first vise face is disposed such that a compressive force causes a micron scale displacement that is converted to a voltage proportional to force”. This limitation is unclear because the term “micron scale displacement” refers to an unbounded range. It is not clear if this micron scale displacement must not exceed a certain number of microns, must be at least a certain number of microns, or has any defined upper and lower limits. Thus, this clause cannot be interpreted to have any distinctly claimed metes and bounds. For the purposes of substantive examination, it is presumed this displacement is a value from 0-500 microns, when considered in light of [0034] and [0028] of the applicant’s specification.
Claims 14-15 are rejected by virtue of dependence on Claim 13.
Claim 15 recites the limitation “wherein the micron scale displacement is measured across compressed ear tissue or measured on one side of the ear behind the first vise face or behind the second vise face”. This limitation is unclear because the term “micron scale displacement” refers to an unbounded range. It is not clear if this micron scale displacement must not exceed a certain number of microns, must be at least a certain number of microns, or has any defined upper and lower limits. Thus, this clause cannot be interpreted to have any distinctly claimed metes and bounds. For the purposes of substantive examination, it is presumed this displacement is a value from 0-500 microns, when considered in light of [0034] and [0028] of the applicant’s specification.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11 and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 11 recites “wherein the first vise face contacts one side of the ear, and the second vise face contacts another side of the ear”.
Claim 14 recites “wherein a plurality of pulsatile blood pressure changes further generate the compressive force”.
By claiming these limitations, the applicant is also claiming the ear and pulsatile blood pressure changes, which are directed to a human organism.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habu et al (US 20080243008 A1, hereinafter Habu).
Regarding the claims, Habu discloses:
10. A cardiovascular monitoring device comprising: 
an ear-vise comprising a first vise face and a second vise face (See Fig. 7) configured to apply pressure to an ear (“a measuring unit including the cuff is configured to squeeze the tragus by pinching it from both sides”, [0062]); and 
a sensor (Element 6, Fig. 8) for measuring blood pressure using the pressure applied to the ear (See Figs. 9A-9B).  
11. The cardiovascular monitoring device of claim 10, wherein the first vise face contacts one side of the ear, and the second vise face contacts another side of the ear (See Fig. 7).  
12. The cardiovascular monitoring device of claim 10, wherein the ear-vise is configured to apply pressure to tissue of the ear and pulsating arteries of the ear inflate and deflate under confining pressure (S907, Fig. 9A; the arteries would still be pumping during this step) causing a plurality of pulsatile changes in a measured parameter of the tissue of the ear (S908, Fig. 9A; “a pulse wave signal obtained during pressurization”, [0088]).  
13. The cardiovascular monitoring device of claim 10, wherein the first vise face is disposed such that a compressive force (“a measuring unit including the cuff is configured to squeeze the tragus…”, [0062]) causes a micron scale displacement ([0078] discloses that there are arteries in the tragi; as the compressive force increases, at some point the displacement caused by the arteries will be between 0-500 microns before the displacement goes to zero when the cuff pressure becomes greater than the systolic pressure) that is converted to a voltage (“a pressure pulse wave detection amplifier (AMP) which detects the electrical parameter from the pressure sensor 6, converts it into an electrical signal…”, [0081]; voltage is an electrical signal) proportional to force (“…amplifies it, and outputs an analog cuff pressure signal P”, [0081]; the pressure signal, which is a measure of force over area, is proportional to the electrical signal).  
15. The cardiovascular monitoring device of claim 13, wherein the micron scale displacement ([0078] discloses that there are arteries in the tragi; as the compressive force increases, at some point the displacement caused by the arteries will be between 0-500 microns before the displacement goes to zero when the cuff pressure becomes greater than the systolic pressure) is measured across compressed ear tissue or measured on one side of the ear behind the first vise face or behind the second vise face (See Fig. 2; Elements 8a-8b which measure pressure, and are in the cuff as taught by [0082], are only on one side of the ear; therefore they must be in the first vise face or the second vise face).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Habu in view of Regh (US 20150080751 A1, hereinafter Regh).
Regarding Claim 14, Habu discloses the cardiovascular monitoring device of claim 13. Habu discloses the claimed invention except for expressly disclosing a gearbox and motor that generate the compressive force, wherein a plurality of pulsatile blood pressure changes further generate the compressive force.  However, Regh teaches a gearbox (Element 511, Fig. 2; “a toothed gear…”, [0108]) and motor (Element 51, Fig. 2) that generate the compressive force (“…transfers the force of dynamic element 51 to … the pressure collar 20”, [0108]), wherein a plurality of pulsatile blood pressure changes further generate the compressive force (“all of the pressure exerted on the pressure collar by the arterial pulse pressure wave is absorbed by the pressure sensor element”, [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Habu, by generating the compressive force with a gearbox and motor, because this can ensure that the pressure applied by the arterial pulse wave, which is the pressure of interest, is not absorbed by the pressure applying element (a collar in Regh, but the clip in Habu), but rather the intended pressure sensor element (See [0014] of Regh).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Abdul-Hafiz et al (US 8588880 B2), which discloses a wearable cardiovascular monitoring device configured to be worn on the ear.
See Kando et al (US 20080091112 A1), which discloses a wearable cardiovascular monitoring device configured to be worn on the ear that utilizes a motor.
See Kohyama (US 20100234743 A1), which discloses a wearable cardiovascular monitoring device that utilizes a motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791                                                                                                                                                                                           
/DANIEL L CERIONI/             Primary Examiner, Art Unit 3791